COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


EUGENIO HERNANDEZ
                                                                    MEMORANDUM OPINION*
v.      Record Nos. 1017-04-4 and                                       PER CURIAM
                    1018-04-4                                          OCTOBER 5, 2004

DANA LYNN PAO


                  FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                             Alfred D. Swersky, Judge Designate

                  (Gwen Anne Carpenter; Law Offices of Brian J. Moran, on brief),
                  for appellant.

                  (Douglas A. Steinberg, on brief), for appellee.


        Eugenio Hernandez appeals from the circuit court’s dismissal of his appeals from orders

entered by a judge of the juvenile and domestic relations district court in proceedings involving

child support and visitation. Hernandez contends the trial judge erred by (1) dismissing his appeals

on the basis that he “voluntarily refused to present any evidence causing the [juvenile] court to

dismiss his petitions before trial,” and (2) “determining that [his] right to be represented by counsel

[in the juvenile court] was moot.” Upon reviewing the record and briefs, we conclude that these

appeals are without merit. Accordingly, we summarily affirm the decisions of the trial court. See

Rule 5A:27.

                                              Background

        On appeal, we view the evidence in the light most favorable to appellee as the party

prevailing below and grant to the evidence all reasonable inferences. See McGuire v. McGuire,


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
10 Va. App. 248, 250, 391 S.E.2d 344, 346 (1990). So viewed, the record establishes that the

husband filed in the juvenile court a motion to modify his child support obligation based upon

changed circumstances. Several months later, husband filed a motion seeking to modify his

visitation schedule. After filing these motions, husband’s counsel moved to withdraw as counsel in

both cases. Over husband’s objection, the juvenile court judge granted counsel’s request.

       At the juvenile court hearing that was convened to consider husband’s motions to modify

child support and visitation, husband was present but did not present evidence; he relied on his

pleadings. The juvenile court judge denied both motions. Husband then appealed from these orders

to the circuit court. The circuit court granted wife’s motion to dismiss the cases. The order, which

dismissed the support and visitation appeals, remanded the cases to the juvenile court “for future

proceedings.” The husband endorsed the order “Seen.” The order, which dismissed husband’s

appeal of the order permitting his counsel to withdraw, ruled that the matter was moot.

                                   Support and Visitation Appeals

       Husband endorsed the circuit court’s order, which dismissed the support and visitation

appeals, “Seen,” and he struck through the words “and Objected to.” Instead of particularizing

the basis for his objections, husband wrote the following on the order: “Mr. Hernandez could not

state any objection as he is not representing himself in this matter (pro se) until CH No.

04001210 is justly determined by the honorable Court of Appeals of Virginia.” The record does

not indicate the basis for husband’s objection to the order.

       Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis

for reversal unless the objection was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of

justice.” Applying this rule, we have held that, “[o]rdinarily, endorsement of an order ‘Seen and

objected to’ is not specific enough to meet the requirements of Rule 5A:18 because it does not

                                                -2-
sufficiently alert the trial court to the claimed error.” Herring v. Herring, 33 Va. App. 281, 286,

532 S.E.2d 923, 926 (2000). In this case, husband endorsed the order as “Seen” and appended to

the endorsement a statement, which included no specific objections. In so doing, he failed to

preserve any issue for appeal. Rule 5A:18, therefore, bars our consideration of husband’s

arguments on appeal. Moreover, the record does not reflect any reason to invoke the good cause

or ends of justice exceptions to Rule 5A:18.

                            Appeal of Counsel’s Motion to Withdraw

       The circuit court judge also dismissed husband’s appeal of the juvenile court’s order that

granted husband’s counsel’s motion to withdraw; he found the issue moot.

       In his brief husband argues that the circuit “court dismissed the appeal on the basis that

the matter was moot due to the dismissal of [his] appeal of the custody/visitation and support

matters.” He reasons that because “the court’s dismissal of the underlying cases was improper,

the decision regarding [husband’s] representation by counsel was not moot.” Simply put,

husband’s challenge to the circuit court’s dismissal of his appeal is necessarily premised upon

error in the circuit court’s dismissal of the underlying cases. As we have held above, we cannot

address the underlying issue because husband failed to preserve for appeal any issue concerning

support and visitation.

       For these reasons, we summarily affirm the decisions of the trial court. See Rule 5A:27.

                                                                       Affirmed.




                                                -3-